Title: To James Madison from Edward Thornton, 8 June 1801
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 8th June 1801.
I have the honour of informing you that about ten days ago a Spanish Ship armed and commissioned, as it is said, with letters of marque and reprisal entered the River Delaware with a small British vessel her prize, and after performing the usual quarantine has been allowed to proceed together with her prize to Philadelphia. My absence at Washington and the silence of the public prints prevented me from learning this Event until my return; and I find that the Spanish Ship has been permitted in the mean time to enter at the Custom House and to land her cargo.
Although a vessel armed for commerce and war, and having made no prize on His Majesty’s subjects, may be permitted to land and sell her cargo in the ports of the United States, the ship in question can lay no claim to this privilege. By the act of capturing an enemy vessel, she has assumed the character of a privateer, has exposed herself as such to the penalty of immediate exclusion, stipulated in the twenty fourth and twenty fifth Articles of the Treaty of 1794 between His Majesty and the United States, and of course can receive no permission to land or to dispose of any part of her cargo.
The Ship, as I learn from the English prisoners, is in perfect condition to repair to the nearest port of the Spanish dominions, and was not driven into the Delaware by any stress of weather.
I have the honour therefore of requesting, Sir, that you will lay these facts before the President, and of expressing my hope, that he will be pleased not only to issue orders for the immediate exclusion of the vessel and her prize from the American harbours, but that he will adopt such measures as may appear to his wisdom the best calculated to effect the reshipment of the cargo and the prevention of similar irregularities in future. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2); Tr (PRO: Foreign Office, ser. 5, 32:132–33). RC docketed by JM.



   
   The Santa Escolastica (DNA: RG 36, Register of Arrivals, Philadelphia).


